234 F.3d 1162 (11th Cir. 2000)
NED L. SIEGEL,  GEORGETTE SOSA DOUGLAS, et al., Plaintiffs-Appellants,v.THERESA LEPORE, CHARLES E. BURTON, et al., Defendants-Appellees.
No. 00-15981D.C. Docket No. 00-9009-CIV-DM
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
November 17, 2000

Appeal from the United States District Court for the Southern District of Florida
Order on Emergency Motion for Injunction Pending Appeal
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,  CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
Appellants' Emergency Motion for an Injunction Pending Appeal is DENIED WITHOUT  PREJUDICE for the reasons set out in the order entered today in No. 00-15985,  Touchston v. McDermott.